Exhibit 10.33

Form of Common Stock Subscription Agreement

Cytori Therapeutics, Inc.

3020 Callan Road

San Diego, California 92121

Ladies and Gentlemen:

The undersigned (the “Investor”) hereby confirms and agrees with you as follows:

1.             The subscription terms set forth herein (the “Subscription”) are
made as of the date set forth below between Cytori Therapeutics, Inc., a
Delaware corporation (the “Company”), and the Investor.

2.             As of the Closing (as defined below) and subject to the terms and
conditions hereof,  the Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
such number of shares of common stock, par value $0.001 per share, of the
Company (the “Common Stock”) as is set forth on the signature page hereto (the
“Signature Page”) for a purchase price of $5.75 per share (the “Shares”).  The
Investor acknowledges that the offering is not a firm commitment underwriting
and that there is no minimum offering amount. 

3.             The completion of the purchase and sale of the Shares shall occur
at a closing (the “Closing”) which, in accordance with Rule 15c6-1 promulgated
under the Securities Exchange Act of 1934, as amended, is expected to occur on
or about August 15, 2006.  At the Closing, (a) the Company shall cause its
transfer agent to release to the Investor the number of Shares being purchased
by the Investor and (b) the aggregate purchase price for the Shares being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.  If the Investor chooses to settle via DWAC (by checking the
appropriate space on the Signature Page hereto), the provisions set forth in
Exhibit A hereto shall be incorporated herein by reference as if set forth fully
herein.

4.             The offering and sale of the Shares are being made pursuant to
the Registration Statement and the Prospectus (as such terms are defined
below).  The Investor acknowledges that the Company intends to enter into
subscriptions in substantially the same form as this Subscription with certain
other investors and intends to offer and sell (the “Offering”) up to an
aggregate of 1,005,212 shares of Common Stock pursuant to the Registration
Statement and Prospectus.  In addition, the Investor acknowledges that the
Company intends to enter into a common stock purchase agreement with Olympus
Corporation whereby Olympus Corporation will purchase $11,000,000 of Company
Common Stock at a purchase price per share equal to the purchase price per share
to be paid by the Investor.

5.             The Company has filed or shall file with the Securities and
Exchange Commission (the “Commission”) a prospectus (the “Base Prospectus”) and
a final prospectus supplement (collectively, the “Prospectus”) with respect to
the registration statement (File No. 333-134129) reflecting the Offering,
including all amendments thereto, the exhibits and any schedules thereto, the
documents otherwise deemed to be a part thereof or included therein by the rules
and regulations of the Commission (the “Rules and Regulations”) and any
registration statement relating to the Offering and filed pursuant to Rule
462(b) under the Rules and Regulations (collectively, the “Registration
Statement”), in conformity with the Securities Act of 1933, as amended (the
“Securities Act”), including Rule 424(b) thereunder.  The Investor hereby
confirms that it has had full access to the Base Prospectus and the Company’s
periodic reports and other information incorporated by reference therein, and
was able to read, review, download and print such materials.


--------------------------------------------------------------------------------




6.             The Company has entered into a Placement Agency Agreement (the
“Placement Agreement”), dated August 9, 2006 with Piper Jaffray & Co. (the
“Placement Agent”), which will act as the Company’s placement agent with respect
to the Offering and receive a fee in connection with the sale of the Shares. 
The Placement Agreement contains certain representations and warranties of the
Company.  The Company acknowledges and agrees that the Investor may rely on the
representations and warranties made by it to the Placement Agent in Section 2 of
the Placement Agreement to the same extent as if such representations and
warranties had been incorporated in full herein and made directly to the
Investor.  Capitalized terms used, but not otherwise defined, herein shall have
the meanings ascribed to such terms in the Placement Agreement.

7.             The obligations of the Company and the Investor to complete the
transactions contemplated by this Subscription shall be subject to the
following:

a.             The Company’s obligation to issue and sell the Shares to the
Investor shall be subject to: (i) the receipt by the Company of the purchase
price for the Shares being purchased hereunder as set forth on the Signature
Page and (ii) the accuracy of the representations and warranties made by the
Investor and the fulfillment of those undertakings of the Investor to be
fulfilled prior to the Closing Date.

b.             The Investor’s obligation to purchase the Shares will be subject
to the condition that the Placement Agent shall not have: (i) terminated the
Placement Agreement pursuant to the terms thereof or (ii) determined that the
conditions to closing in the Placement Agreement have not been satisfied.

8.             The Company hereby makes the following representations,
warranties and covenants to the Investor:

a.             The Company has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this Subscription
and otherwise to carry out its obligations hereunder.  The execution and
delivery of this Subscription by the Company and the consummation by it of the
transactions contemplated hereunder have been duly authorized by all necessary
action on the part of the Company.  This Subscription has been duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as may be limited by any
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally or
by general principles of equity.

b.             The Company shall (i) before the opening of trading on the Nasdaq
Global Market on the next trading day after the date hereof, issue a press
release, disclosing all material aspects of the transactions contemplated hereby
and (ii) make such other filings and notices in the manner and time required by
the Commission with respect to the transactions contemplated hereby.  The
Company shall not identify the Investor by name in any press release or public
filing, or otherwise publicly disclose the Investor’s name, without the
Investor’s prior written consent, unless required by law or the rules and
regulations of any self-regulatory organization or exchange which the Company or
its securities are subject.

9.             The Investor hereby makes the following representations,
warranties and covenants to the Company:

a.             The Investor represents that (i) it has had full access to the
Base Prospectus as well as the Company’s periodic reports and other information
incorporated by reference therein, prior to or in connection with its receipt of
this Subscription, (ii) it is knowledgeable, sophisticated and experienced in
making, and is qualified to make, decisions with respect to investments in
securities representing an

2


--------------------------------------------------------------------------------




investment decision like that involved in the purchase of the Shares, and (iii)
it does not have any agreement or understanding, directly or indirectly, with
any person or entity to distribute any of the Shares.

b.             The Investor has the requisite power and authority to enter into
this Subscription and to consummate the transactions contemplated hereby.   The
execution and delivery of this Subscription by the Investor and the consummation
by it of the transactions contemplated hereunder have been duly authorized by
all necessary action on the part of the Investor.  This Subscription has been
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding obligation of the Investor
enforceable against the Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

c.             The Investor understands that nothing in this Subscription or any
other materials presented to the Investor in connection with the purchase and
sale of the Shares constitutes legal, tax or investment advice.  The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Shares.

d.             Neither the Investor nor any Person acting on behalf of, or
pursuant to any understanding with or based upon any information received from,
the Investor has, directly or indirectly, engaged in any transactions in the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities) since the earlier to occur of (i) the time
that the Investor was first contacted by the Placement Agent or the Company with
respect to the transactions contemplated hereby and (ii) the date that is the
tenth (10th) trading day prior to the date of this Subscription.  “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not against the box, and all types of
direct and indirect stock pledges, forward  sale contracts, options, puts,
calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.  The Investor covenants that neither it, nor any
Person acting on behalf of, or pursuant to any understanding with or based upon
any information received from, the Investor will engage in any transactions in
the securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Subscription are publicly disclosed. 

e.             The Investor represents that, except as set forth below, (i) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(ii) it is not a, and it has no direct or indirect affiliation or association
with any, NASD member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the date hereof, and
(iii) neither it nor any group of investors (as identified in a public filing
made with the Commission) of which it is a member, acquired, or obtained the
right to acquire, 20% or more of the Common Stock (or securities convertible or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis.    Exceptions:

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

10.          Notwithstanding any investigation made by any party to this
Subscription, all covenants, agreements, representations and warranties made by
the Company and the Investor herein will survive the

3


--------------------------------------------------------------------------------




execution of this Subscription, the delivery to the Investor of the Shares being
purchased and the payment therefor.

11.          This Subscription may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.

12.          In case any provision contained in this Subscription should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

13.          This Subscription will be governed by, and construed in accordance
with, the internal laws of the State of New York, without giving effect to the
principles of conflicts of law that would require the application of the laws of
any other jurisdiction.

14.          This Subscription may be executed in one or more counterparts, each
of which will constitute an original, but all of which, when taken together,
will constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. 

15.          The Investor acknowledges and agrees that such Investor’s receipt
of the Company’s counterpart to this Subscription shall constitute written
confirmation of the Company’s sale of Shares to such Investor.

16.          In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Subscription shall terminate
without any further action on the part of the parties hereto.

4


--------------------------------------------------------------------------------




INVESTOR SIGNATURE PAGE

Number of Shares:

 

 

 

Purchase Price Per Share: $

5.75

 

 

Aggregate Purchase Price: $

 

 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of: August 9, 2006

 

 

INVESTOR

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

Name that Shares are to be registered:

 

 

 

Mailing Address:

 

 

 

 

 

 

 

 

 

 

 

Taxpayer Identification Number:

 

 

 

Manner of Settlement (check one):

 

 

o 

DWAC (see Exhibit A for explanation and instructions)

 

o 

DVP (see Exhibit B for explanation and instructions)

 

 

 

 

Agreed and Accepted this 9th day of August 2006:

 

 

 

 

CYTORI THERAPEUTICS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

Sales of the Shares purchased hereunder were made pursuant to a registration
statement or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.

5


--------------------------------------------------------------------------------